Case 17-41755-pwb       Doc 34     Filed 06/04/20 Entered 06/04/20 16:00:41            Desc Main
                                  Document      Page 1 of 14


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

   IN RE:                                        )
                                                 )      CASE NO. 17-41755-PWB
            Joshua R. Rymer and                  )
            Amber L. Rymer,                      )
                                                 )      CHAPTER 13
                  Debtors.                       )

          NOTICE OF FILING OF MODIFICATION OF CONFIRMED PLAN,
              DEADLINE FOR FILING WRITTEN OBJECTIONS AND
           HEARING DATE AND TIME IF OBJECTION IS TIMELY FILED

   To: Creditors and Other Parties in Interest

           PLEASE TAKE NOTICE that the Debtors have filed a proposed modification
   to the confirmed plan in this case, a copy of which modification you are receiving with
   this Notice or have recently received by mail. Pursuant to Rule 3015(g) of the Federal
   Rules of Bankruptcy Procedure, any creditor or other party in interest opposing this
   proposed modification must file that objection in writing with the Court on or before the
   following deadline.

          DEADLINE FOR FILING OBJECTION: Twenty-four (24) days after the date
   on which this proposed Modification was filed. The proposed Modification was filed on
   June 4, 2020. If the twenty-fourth day after the date of filing falls on a weekend or
   holiday, the deadline is extended to the next business day.

            PLACE OF FILING:             Clerk, United States Bankruptcy Court
                                         Room 339
                                         600 East First Street
                                         Rome, Georgia 30161-3187

   If you mail an objection to the Court for filing, you must mail it early enough so the
   Court will receive it on or before the deadline stated above.

          You must also serve a copy on the undersigned at the address stated below and on
   the Debtor at: 2123 Hwy 225 N, Chatsworth, GA 30705.


          PLEASE TAKE FURTHER NOTICE that if an objection to the proposed
   Modification is timely filed, the Court will hold a hearing on the Modification on July 1,
   2020 at 9:50 a.m. in Courtroom 342, U.S. Courthouse, 600 East First Street, Rome,
   GA. If no objection is timely filed, the Court may approve the proposed
   Modification without further notice or hearing.
Case 17-41755-pwb     Doc 34    Filed 06/04/20 Entered 06/04/20 16:00:41      Desc Main
                               Document      Page 2 of 14



   Dated:   June 4, 2020
                                           /s/_________________________
                                           Dan Saeger, Attorney for Debtors
                                           Georgia Bar No. 680628
                                           SAEGER & ASSOCIATES, LLC
                                           706 S Thornton Ave. Ste. D
                                           Dalton, GA 30720
                                           (P) 706-529-5566
                                           (F) 706-529-3775
                                           dan@whitfieldcountylaw.com
Case 17-41755-pwb        Doc 34     Filed 06/04/20 Entered 06/04/20 16:00:41         Desc Main
                                   Document      Page 3 of 14


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

   IN RE:                                         )
                                                  )          CASE NO. 17-41755-PWB
            Joshua R. Rymer and                   )
            Amber L. Rymer,                       )
                                                  )          CHAPTER 13
                   Debtors.                       )

                      AMENDED CHAPTER 13 PLAN COVER SHEET

      1.    Amended to surrender the collateral to OneMain Financial Services, Inc. because

            repairs to the vehicle will be very expensive.


            This 4th day of June, 2020.


   /s/_____________
   Dan Saeger
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave. Ste. D
   Dalton, GA 30720
   (P) 706-529-5566
   (F) 706-529-3775
   dan@whitfieldcountylaw.com
Case 17-41755-pwb      Doc 34    Filed 06/04/20 Entered 06/04/20 16:00:41        Desc Main
                                Document      Page 4 of 14


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

IN RE                                     )       Case No: 17-41755-PWB
                                          )
Joshua Ray Rymer and                      )
Amber LaShae Rymer,                       )       Chapter 13
                                          )
                     Debtors              )

                            AMENDED CHAPTER 13 PLAN
Extension                                                           Composition 

      You should read this Plan carefully and discuss it with your attorney.
Confirmation of this Plan by the Bankruptcy Court may modify your rights by
providing for payment of less than the full amount of your claim, by setting the
value of the collateral securing your claim, and/or by setting the interest rate on
your claim.

Debtor or Debtors (hereinafter called “Debtor”) proposes this Chapter 13 Plan:

1. Submission of Income. Debtor submits to the supervision and control of the
Chapter 13 Trustee (“Trustee”) all or such portion of future earnings or other future
income of Debtor as is necessary for the execution of this Plan.

2. Plan Payments and Length of Plan. Debtor will pay the sum of $_275___ monthly
to Trustee by [XXX] Payroll Deduction(s) or by [ ] Direct Payment(s) for the applicable
commitment period of 36 months, unless all allowed claims in every class, other than
long-term claims, are paid in full in a shorter period of time. The term of this Plan shall
not exceed sixty (60) months. See 11 U.S.C. §§ 1325(b)(1)(B) and 1325(b)(4). Each
pre-confirmation plan payment shall be reduced by any pre-confirmation adequate
protection payment(s) made pursuant to Plan paragraph 6(A)(i) and § 1326(a)(1)(C).

   The following alternative provision will apply if selected:

         IF CHECKED, Plan payments will increase by $ $170      , upon completion or
     termination of lease with Progressive Leasing on 5/2018__________ .

3. Claims Generally. The amounts listed for claims in this Plan are based upon
Debtor’s best estimate and belief. An allowed proof of claim will be controlling,
unless the Court orders otherwise. Objections to claims may be filed before or after
confirmation.

4. Administrative Claims. Trustee will pay in full allowed administrative claims and
expenses pursuant to §507(a)(2) as set forth below, unless the holder of such claim or
                                              1
Case 17-41755-pwb       Doc 34    Filed 06/04/20 Entered 06/04/20 16:00:41        Desc Main
                                 Document      Page 5 of 14


expense has agreed to a different treatment of its claim.

     (A)    Trustee’s Fees. The Trustee shall receive a statutory fee in an amount
established by the Attorney General and the United States Trustee.

         (B) Debtor’s Attorneys’ Fees. Debtor and Debtor’s attorney have agreed to a
base attorney fee in the amount of $_3,500____ for the services identified in the Rule
2016(b)
disclosure statement filed in this case. The amount of $_0____ was paid prior to the
filing of the case. The Trustee shall disburse the unpaid amount of the fee,
$_3,500____, as allowed under General Order 18-2015, as follows: (1) Upon the first
disbursement following confirmation of a Plan, the Trustee shall disburse to Debtor’s
attorney from the funds available and paid into the office of the Trustee by Debtor or on
Debtor’s behalf, up to $_3,500____ after the payment of any payments under 11 U.S.C.
§ 1326(a)(1)(B) or (C) and administrative fees. The remaining balance of the fees shall
be paid up to $_158___ per month until the fees are paid in full; (2) If the case is
converted prior to confirmation of the plan, Debtor directs the Trustee to pay fees to
Debtor’s attorney from the funds available of $2,000 (amount not to exceed $2,000.00);
(3) If the case is dismissed prior to confirmation of the plan, fees for Debtor’s attorney of
$2,000 as set forth on the 2016(b) disclosure statement (amount not to exceed $2,000)
are allowed pursuant to General Order 18-2015 and shall be paid by the Trustee from
the funds available without a fee application. Debtor’s attorney may file a fee application
for fees sought over $2,000.00 within 10 days of the Order of Dismissal; (4) If the case
is converted after confirmation of the plan, Debtor directs the Trustee to pay to Debtor’s
attorney from the funds available, any allowed fees which are unpaid; and (5) If the case
is dismissed after confirmation of the plan, Trustee shall pay to Debtor’s attorney from
the funds available, any allowed fees which are unpaid.

5. Priority Claims.

     (A) Domestic Support Obligations.

       xxx     None. If none, skip to Plan paragraph 5(B).

             (i) Debtor is required to pay all post-petition domestic support obligations
             directly to the holder of the claim. Debtor authorizes and agrees that any
             post-petition domestic support obligation payments may be paid through a
             state or superior court income deduction order. Further, DCSS may utilize
             review and modification procedures of the domestic support obligation when
             allowed under state law, as detailed in 11 U.S.C. § 362(b)(2).


             (ii) The name(s) and address(es) of the holder of any domestic support
             obligation are as follows. See 11 U.S.C. §§ 101(14A) and 1302(b)(6).


             (iii) Anticipated Domestic Support Obligation Arrearage Claims

                                             2
Case 17-41755-pwb      Doc 34     Filed 06/04/20 Entered 06/04/20 16:00:41         Desc Main
                                 Document      Page 6 of 14


             (a) Unless otherwise specified in this Plan, priority claims under 11 U.S.C.
             § 507(a)(1) will be paid in full pursuant to 11 U.S.C. § 1322(a)(2). These
             claims will be paid at the same time as claims secured by personal
             property, arrearage claims secured by real property, and arrearage claims
             for assumed leases or executory contracts.

               xxx    None; or

          (a)                            (b)                           (c)
        Creditor                 Estimated arrearage           Projected monthly
   (Name and Address)                   claim                  arrearage payment



             (b) Pursuant to §§ 507(a)(1)(B) and 1322(a)(4), the following domestic
             support obligation claims are assigned to, owed to, or recoverable by a
             governmental unit.

               xxx    None; or

             Claimant and proposed treatment:


       (B) Other Priority Claims (e.g., tax claims). These priority claims will be paid in
full, but will not be funded until after all secured claims, lease arrearage claims, and
domestic support claims are paid in full.

                    (a)                                            (b)
                  Creditor                                   Estimated claim




6. Secured Claims.

     (A) Claims Secured by Personal Property Which Debtor Intends to Retain.

          (i) Pre-confirmation adequate protection payments. No later than 30
          days after the date of the filing of this plan or the order for relief, whichever is
          earlier, the Debtor shall make the following adequate protection payments to
          creditors pursuant to § 1326(a)(1)(C). If the Debtor elects to make such
          adequate protection payments on allowed claims to the Trustee pending
          confirmation of the plan, the creditor shall have an administrative lien on such
          payment(s), subject to objection. If Debtor elects to make such adequate
          protection payments directly to the creditor, Debtor shall provide evidence of
          such payment to the Trustee, including the amount and date of the payment.

          Debtor shall make the following adequate protection payments:


                                             3
Case 17-41755-pwb         Doc 34     Filed 06/04/20 Entered 06/04/20 16:00:41        Desc Main
                                    Document      Page 7 of 14


                     directly to the creditor; or

             xxx      to the Trustee pending confirmation of the plan.

         (a)                                 (b)                            (c)
       Creditor                           Collateral                 Adequate protection
                                                                      payment amount
 One Main Financial         2004 Ford F150                       $50
 Lendmark                   Coleman Sedona Camper                $50


             (ii) Post confirmation payments. Post-confirmation payments to creditors
             holding claims secured by personal property shall be paid as set forth in
             subparagraphs (a) and (b). If Debtor elects to propose a different method of
             payment, such provision is set forth in subparagraph (c).

                   (a) Claims to Which § 506 Valuation is NOT Applicable. Claims
                   listed in this subsection consist of debts secured by a purchase money
                   security interest in a vehicle for which the debt was incurred within 910
                   days of filing the bankruptcy petition, or, if the collateral for the debt is
                   any other thing of value, the debt was incurred within 1 year of filing.
                   See § 1325(a)(5). After confirmation of the plan, the Trustee will pay to
                   the holder of each allowed secured claim the monthly payment in column
                   (f) based upon the amount of the claim in column (d) with interest at the
                   rate stated in column (e). Upon confirmation of the plan, the interest rate
                   shown below or as modified will be binding unless a timely written
                   objection to confirmation is filed and sustained by the Court. Payments
                   distributed by the Trustee are subject to the availability of funds.

                    xxx    None; or

    (a)               (b)             (c)             (d)          (e)             (f)
  Creditor         Collateral      Purchase          Claim      Interest    Monthly payment
                                     date           amount        rate
Lendmark        Coleman          1/2015         $4,884        4.25          $27, step to $74
                Sedona                                                      on 5/2018, step
                Camper                                                      to $214 on
                                                                            7/2019




                   (b) Claims to Which § 506 Valuation is Applicable. Claims listed in
                   this subsection consist of any claims secured by personal property not
                   described in Plan paragraph 6(A)(ii)(a). After confirmation of the plan,
                   the Trustee will pay to the holder of each allowed secured claim the
                   monthly payment in column (f) based upon the replacement value as
                                               4
Case 17-41755-pwb        Doc 34    Filed 06/04/20 Entered 06/04/20 16:00:41       Desc Main
                                  Document      Page 8 of 14


                stated in column (d) or the amount of the claim, whichever is less, with
                interest at the rate stated in column (e). The portion of any allowed
                claim that exceeds the value indicated below will be treated as an
                unsecured claim. Upon confirmation of the plan, the valuation and
                interest rate shown below or as modified will be binding unless a timely
                written objection to confirmation is filed and sustained by the Court.
                Payments distributed by the Trustee are subject to the availability of
                funds.

                 xxx      None; or


     (a)           (b)             (c)          (d)               (e)            (f)
   Creditor     Collateral      Purchase    Replacement        Interest   Monthly payment
                                  date         value             rate




       (B) Claims Secured by Real Property Which Debtor Intends to Retain.
Debtor will make all post-petition mortgage payments directly to each mortgage creditor
as those payments ordinarily come due. These regular monthly mortgage payments,
which may be adjusted up or down as provided for under the loan documents, are due
beginning the first due date after the case is filed and continuing each month thereafter,
unless this Plan provides otherwise. Trustee may pay each allowed arrearage claim at
the monthly rate indicated below until paid in full. Trustee will pay interest on the
mortgage arrearage if the creditor requests interest, unless an objection to the claim is
filed and an order is entered disallowing the requested interest.

      (a)                  (b)                 (c)                       (d)
    Creditor            Property      Estimated pre-petition     Projected monthly
                       description         arrearage             arrearage payment




       (C) Surrender of Collateral. Debtor will surrender the following collateral no later
than thirty (30) days from the filing of the petition unless specified otherwise in the Plan.
Any claim filed by a secured lien holder whose collateral is surrendered will be treated
as unsecured. Any involuntary repossession/foreclosure prior to confirmation of this
Plan must be obtained by a filed motion and Court order, unless the automatic stay no
longer applies under § 362(c). Upon Plan confirmation, the automatic stay will be
deemed lifted for the collateral identified below for surrender and the creditor need not
file a Motion to Lift the Stay in order to repossess, foreclose upon or sell the collateral.
                                             5
Case 17-41755-pwb      Doc 34     Filed 06/04/20 Entered 06/04/20 16:00:41      Desc Main
                                 Document      Page 9 of 14


Nothing herein is intended to lift any applicable co-Debtor stay, or to abrogate Debtor’s
state law contract rights.

                     (a)                                             (b)
                   Creditor                            Collateral to be surrendered
       OneMain Financial Services                           2004 Ford F150




      (D) Mortgage Claims Secured by Residential Real Property Which Debtor
Seeks to have Modified to General, Non-Priority Unsecured pursuant to 11 U.S.C.
§ 506 and 11 U.S.C § 1322(b)(2).
If an order is entered modifying the below creditor’s claim to a general, non-priority
unsecured claim, said claim shall be treated as a general, non-priority unsecured claim
and upon discharge creditor’s lien shall be declared void.

This provision shall apply to the following creditor(s):

            (a)                             (b)                           (c)
          Creditor                        Amount                 Mortgage Lien position




7. Unsecured Claims. Debtor estimates that the total of general unsecured debt not
separately classified in Plan paragraph 10 is $_29,315____. After all other classes
have been paid, Trustee will pay to the creditors with allowed general unsecured claims
a pro rata share of $0 or 0%, whichever is greater. Trustee is authorized to increase this
dollar amount or percentage, if necessary, in order to comply with the applicable
commitment period stated in paragraph 2 of this Plan.

8. Executory Contracts and Unexpired Leases. The following executory contracts
and unexpired leases are assumed, and payments due after the filing of the case will be
paid directly by Debtor, not through Trustee, as set forth below in column (c).

     Debtor proposes to cure any default by paying the arrearage on the assumed
leases or contracts in the amounts projected in column (d) at the same time that
payments are made to secured creditors. All other executory contracts and unexpired
leases of personal property are rejected upon conclusion of the confirmation hearing.

     None; or




                                              6
Case 17-41755-pwb      Doc 34    Filed 06/04/20 Entered 06/04/20 16:00:41       Desc Main
                                Document     Page 10 of 14



        (a)                    (b)                      (c)                  (d)
      Creditor          Nature of lease or    Payment to be paid     Projected arrearage
                        executory contract     directly by Debtor     monthly payment
                                                                      through plan (for
                                                                        informational
                                                                          purposes)
 Progressive           Lease for furniture   $170                    $0
 Leasing




9. Property of the Estate. Property of the estate shall not vest in Debtor until the
earlier of Debtor’s discharge or dismissal of this case, unless the Court orders
otherwise.


10. Other Provisions:

      (A)      Special classes of unsecured claims.

      (B)      Other direct payments to creditors.

      (C)    Any fees, expenses and charges asserted under Fed. Bankr. P. 3002.1(c)
      are not to be funded through the Chapter 13 plan and that Debtors will pay these
      post-petition expenses outside the plan unless the Court has disallowed them on
      a Motion filed under Fed. R. Bankr. P. 3002.1(e).

      (D)    Other allowed secured claims: A proof of claim which is filed and allowed
      as a secured claim, but is not treated specifically under the plan, shall be funded
      with 3.25% interest as funds become available after satisfaction of the allowed
      secured claims which have been treated by the plan and prior to payment of
      allowed non-administrative priority claims (except domestic support obligation
      claims as set forth in paragraph 5(a), above) and general unsecured claims.
      Notwithstanding the foregoing, the Debtor or any other party in interest may
      object to the allowance of the claim.

      (E)     Claims subject to lien avoidance pursuant to 11 U.S.C. §522(f): The
      allowed secured claim of each creditor listed below shall not be funded until all
      allowed, secured claims which are being treated by the plan are satisfied. If an
      order is entered avoiding the creditor’s lien, that creditor’s claim shall be treated
      as a general, unsecured claim to the extent it is not otherwise secured by
      property of the estate and treated by the plan. To the extent that the creditor’s
      lien is not avoided and is not otherwise treated by the plan, the secured claim
      shall be funded as set forth in the above paragraph. This paragraph shall apply to
      the following creditors:
                                            7
Case 17-41755-pwb     Doc 34    Filed 06/04/20 Entered 06/04/20 16:00:41   Desc Main
                               Document     Page 11 of 14


      (F)   Student loans shall be deferred for the life of the case.

Dated: June 4, 2020

                                        /s/_____Joshua Ray Rymer______
                                        Joshua Ray Rymer, Debtor

                                        /s/_____Amber LaShae Rymer______
                                        Amber LaShae Rymer, Debtor



/s/__ Dan Saeger _________
Dan Saeger
SAEGER & ASSOCIATES, LLC
706 S Fulton Ave Ste D
Dalton, GA 30720
706-529-5566
dan@whitfieldcountylaw.com




                                           8
Case 17-41755-pwb        Doc 34    Filed 06/04/20 Entered 06/04/20 16:00:41      Desc Main
                                  Document     Page 12 of 14


                                 CERTIFICATE OF SERVICE

          I certify that true and correct copies of Debtor’s Post-Confirmation Amendment
   to the Chapter 13 Plan and Notice of Filing of Modification of Confirmed Plan,
   Deadline for Filing Written Objections and Hearing Date and Time if Objection is
   Timely Filed have been served upon the following by placing same in an envelope with
   adequate First Class postage affixed and depositing same in the United States Mail
   addressed for delivery to:


   All parties and creditors on the attached matrix.


   This 4th day of June, 2020.

                                                       /s/
                                                       Dan Saeger
                                                       Attorney for Debtor
                                                       Georgia Bar No. 680628

   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave. Ste. D
   Dalton, GA 30720
   (P) 706-529-5566
   (F) 706-529-3775
   dan@whitfieldcountylaw.com
Label Matrix forCase    17-41755-pwb
                  local noticing       Doc 34
                                            AffirmFiled 06/04/20 Entered 06/04/20 16:00:41
                                                                                  Patti H. Bass Desc Main
113E-4                                          Document
                                            c/o Cross River Bank Page 13 of 14    Bass & Associates, PC
Case 17-41755-pwb                           400 Kelby St Ste 14                    Suite 200
Northern District of Georgia                Fort Lee, NJ 07024-2938                3936 E. Ft. Lowell Road
Rome                                                                               Tucson, AZ 85712-1083
Thu Jun 4 15:46:49 EDT 2020
Bill Me Later, Inc.                         Capital One Bank                       Capital One Retail Services / Justice
c/o Weinstein & Riley, PS                   PO Box 30281                           PO Box 4144
2001 Western Ave., Ste. 400                 Salt Lake City, UT 84130-0281          Carol Stream, IL 60197-4144
Seattle, WA 98121-3132


Cavalry SPV I, LLC                          Cavalry SPV I, LLC                     Comenity Bank / Children’s Place
Bass & Associates, P.C.                     c/o Bass & Associates, P.C.            PO Box 182789
3936 E. Ft. Lowell Rd., Suite #200          3936 E. Ft. Lowell Rd., Suite 200      Columbus, OH 43218-2789
Tucson, AZ 85712-1083                       Tucson, AZ 85712-1083


Comenity Bank/Victoria Secret               Comenity Capital Bank/Paypal Credit    Erica Ann Dempsey
PO Box 182789                               c/o Weinstein & Riley, PS              Rickman & Associates, PC
Columbus, OH 43218-2789                     2001 Western Ave., Ste 400             1755 North Brown Road
                                            Seattle, WA 98121-3132                 Lawrenceville, GA 30043-2018


Discover Bank                               (p)DISCOVER FINANCIAL SERVICES LLC     Discover Financial Services
Discover Products Inc                       PO BOX 3025                            PO Box 71084
PO Box 3025                                 NEW ALBANY OH 43054-3025               Charlotte, NC 28272-1084
New Albany, OH 43054-3025


Gazelle Loans                               Great Lakes                            HAMILTON MEDICAL CENTER INC.
40 E Main St # 638                          2401 International Ln                  C/O NATIONWIDE RECOVERY SERVICE
Newark, DE 19711-4639                       Madison, WI 53704-3192                 P.O. BOX 8005
                                                                                   CLEVELAND, TN 37320-8005


Brandi L. Kirkland                          Lendmark                               (p)LENDMARK FINANCIAL SERVICES
Mary Ida Townson, Ch. 13 Trustee            100 W Walnut Ave Ste 124               2118 USHER ST
Suite 1600                                  Dalton, GA 30720-8439                  COVINGTON GA 30014-2434
285 Peachtree Center Ave, NE
Atlanta, GA 30303-1229

Murray Emergency Medical Services           NGRCA                                  Nissan Motor Acceptance Corp
PO Box 9150                                 P O BOX 1949                           PO Box 660366
Paducah, KY 42002-9150                      DALTON,GA 30722-1949                   Dallas, TX 75266-0366



One Main Financial                          OneMain                                PRA Receivables Management, LLC
853 Joe Frank Harris Pkwy SE                PO Box 3251                            PO Box 41021
Cartersville, GA 30120-2462                 Evansville, IN 47731-3251              Norfolk, VA 23541-1021



Paypal Credit                               (p)PORTFOLIO RECOVERY ASSOCIATES LLC   Progressive Leasing
12312 Port Grace Blvd                       PO BOX 41067                           256 W Data Dr
Lavista, NE 68128-8236                      NORFOLK VA 23541-1067                  Draper, UT 84020-2315
               Case
Quantum3 Group LLC     17-41755-pwb
                   as agent for              Doc 34
                                                  RobertFiled  06/04/20 Entered 06/04/20 16:00:41
                                                         Scott Rickman                                  Desc Main
                                                                                         Amber LaShae Rymer
MOMA Funding LLC                                      Document          Page
                                                  Rickman & Associates, PC   14 of 14    71 E. Deer Trail
PO Box 788                                           Suite 200                                            Chatsworth, GA 30705-7476
Kirkland, WA 98083-0788                              1755 North Brown Road
                                                     Lawrenceville, GA 30043-2018

Joshua Ray Rymer                                     SYNCHRONY BANK                                       Daniel R. Saeger
71 E. Deer Trail                                     C/O WEINSTEIN & RILEY, P.S.                          Rickman & Associates, P.C.
Chatsworth, GA 30705-7476                            2001 WESTERN AVE., SUITE 400                         706 S Thornton Ave. Ste. D
                                                     SEATTLE, WA 98121-3132                               Dalton, GA 30720-8212


Syncb/Amazon                                         Syncb/Belk                                           Syncb/TJMaxx/Old Navy
PO Box 965015                                        PO Box 965028                                        PO Box 965015
Orlando, FL 32896-5015                               Orlando, FL 32896-5028                               Orlando, FL 32896-5015



Syncb/ToysRUs/Belk                                   Syncb/WalMart                                        Synchrony Bank
PO Box 965005                                        PO Box 965024                                        c/o PRA Receivables Management, LLC
Orlando, FL 32896-5005                               Orlando, FL 32896-5024                               PO Box 41021
                                                                                                          Norfolk, VA 23541-1021


Mary Ida Townson                                     US DEPT OF EDUCATION                                 US Dept of Ed/GLELSI
Chapter 13 Trustee                                   CLAIMS FILING UNIT                                   PO Box 7860
Suite 1600                                           PO BOX 8973                                          Madison, WI 53707-7860
285 Peachtree Center Ave, NE                         MADISON, WI 53708-8973
Atlanta, GA 30303-1259

Zales GEM
PO Box 659819
San Antonio, TX 78265-9119




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Discover Bank                                        Lendmark Financial Services, LLC                     Portfolio Recovery Associates, LLC
PO Box 15316                                         2118 Usher Street                                    POB 41067
Wilmington, DE 19850-5316                            Covington GA 30014                                   Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)OneMain                                           (d)Synchrony Bank                                    End of Label Matrix
P.O. Box 3251                                        c/o PRA Receivables Management, LLC                  Mailable recipients   45
Evansville, IN 47731-3251                            PO Box 41021                                         Bypassed recipients    2
                                                     Norfolk, VA 23541-1021                               Total                 47
